DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 8/17/2022. Claims 1-9  are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 7, the phrases “moving image display control of … displaying a moving image of interest” is ungrammatical; i.e., it is difficult for the reader to understand how “control” is part of a method. If Applicant’s intention is to avoid the word “step”, removing the entire “moving image display control of” portion (so that the claim reads, “a … method comprising, while an image is being displayed, displaying …”) may be a possible avenue.
Phrases “image string display control” is objected to for the same reason.
Appropriate correction(s) are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):[AltContent: textbox ((f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. )]
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving image display control section, image string display control section (claim 1 and dependents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140029915 A1) in view of Xu (US 20190306561 A1).

Regarding claim 1, Lin discloses: an information processing device (fig.1, 0020	) comprising:
a moving image display control section (0024: touch-sensitive screen and associated controller) that displays a moving image of interest in a predetermined region inside a display region (0020, fig.5: displaying a video player on a screen); and
an image string display control section that, according to an instruction by a user (0026: allowing user input to customize parameters of the image string), arrays and displays, inside the display region, a first image string comprising a first plurality of frame images extracted from the moving image (fig.5: 510) of interest at a first predetermined time interval (0021, 0023: dividing the video into a video frame image string based on frame range parameters MIFR, MAFR, such as 10 seconds or 20 seconds),
wherein the image string display control section displays the first image string at a first position determined according to the predetermined region inside the display region (fig.5 shows image string displayed a ta first region.
Lin does not discloses: wherein the display of the moving image of interest is displayed while displaying an image, wherein the moving image of interest is different from the image, wherein the predetermined region inside a display region is a region in which the image is displayed.
Xu discloses: wherein the display of the moving image of interest is displayed while displaying an image, wherein the moving image of interest is different from the image, wherein the predetermined region inside a display region is a region in which the image is displayed (0054-55 discloses the use of multiple smaller overlaid picture-in-picture (PiP) displays over a background video display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Lin by incorporating the windowing technique of Xu. Both concern the art of video viewing, and the incorporation would have improved the user experience of the device by, according to Xu, allowing the user to watch many channels at once without having to switch (0003-4).

Regarding claim 2, Lin modified by Xu discloses the device of claim 1, as described above. Lin further discloses: wherein the image string display control section displays the first image string overlaying the moving image of interest (fig.5 shows preview controls 500 overlaying currently previewed video frame A2).

    PNG
    media_image1.png
    468
    758
    media_image1.png
    Greyscale

Regarding claim 3, Lin modified by Xu discloses the device of claim 1, as described above. Lin further discloses: wherein the image string display control section displays the first image string inside a region adjacent to the predetermined region (Looking at fig.5, we can take the predetermined region to be a part of the A2 region, which means that the image string is being displayed adjacent to it).

Regarding claim 4, Lin modified by Xu discloses the device of claim 3, as described above. Lin further discloses: wherein the image string display control section displays the first image string inside a region adjacent to an outer peripheral side of the display region as viewed from the predetermined region (fig.5 shows the image string being displayed adjacent to the left, right, and bottom sides, as viewed from the predetermined region).

Regarding claim 5, Lin modified by Xu discloses the device of claim 1, as described above. Xu further discloses: wherein the moving image display control section displays each of a plurality of mutually different moving images of interest at a same time in a predetermined region among mutually-spaced predetermined regions inside the display region (Xu 0053-54: display plurality of moving images Pip simultaneously, mutually spaced), and
US_154053039vl2the image string display control section displays an image string corresponding to each of the plurality of moving images of interest at a position determined according to the predetermined region in which each of the moving images of interest is displayed (Lin fig.3, combination with Xu yields application to each of a plurality of displayed PiP windows).

Regarding claim 6, Lin discloses modified by Xu the device of claim 1, as described above. Lin further discloses: wherein the image string display control section arrays and displays a second image string adjacent to the first image string (fig.5:520),
wherein the second image string comprises a second plurality of frame image extracted from the moving image of interest at a second predetermined time interval different than the first predetermined time interval (fig.5:520, fig.3, fig.4A, 0023: gives overview of image string generation for multiple levels, i.e., if the video is so long so that a single image string would not suffice to array the images based on the desired time interval (0021), a second image string is displayed that would subdivide each of the first preview images), and
wherein the first predetermined time interval is greater than the second predetermined time interval (fig.2, 0023, fig.4a: as the second image string subdivides each image of the first image string, the first time interval is greater).

Claims 7-8 recite compute programs and methods directed to analogous subject matter and is hence rejected under the same rationale.

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140029915 A1) in view of Xu (US 20190306561 A1) in view of Li (US 20140258854 A1).


    PNG
    media_image2.png
    468
    758
    media_image2.png
    Greyscale

Regarding claim 9, Lin modified by Xu discloses the device of claim 1, as described above. Lin further discloses: the first image strong and the second image string are scrolled (fig.5, 0024 shows scroll bars indicating current position in each of the two images while the video is being played) while the first image string and the second image string are displayed (fig.5, 0024 disclose scrolling while the image strings are displayed).
However, Lin modified by Xu does not expressly disclose: wherein the scrolling occurs wherein when a scrolling instruction is received from the user, the scrolling being in conjunction at reference positions corresponding to a closest reproducing position in the moving image.
Li discloses: wherein the scrolling occurs wherein when a scrolling instruction is received from the user (0028, 0037: user drag), the scrolling being in conjunction at reference positions corresponding to a closest reproducing position in the moving image (fig.2, 0033-37: scrollbars moving in conjunction or synchronization at reference position corresponding to the reproduction of the image being displayed).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Lin modified by Xu by incorporating the scrolling technique of Li. Both concern the art of video scrolling, and the incorporation would have improved the navigational user experience of the device by, according to Li, allow the user to navigate among the scenes slowly without missing a desired scene using either scroll bar (0037).

Remarks
	In the remarks, Applicant argues that the art of record does not disclose the newly added limitations directed to extracting from a predefined interval, and further that Warner does not disclose navigating a single moving image. However, Applicant’s arguments are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hombert (US 20150095839 A1) disclose expandable thumbnail image strings for previewing videos.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]